Title: Thomas Jefferson to Thomas Appleton, 4 April 1818
From: Jefferson, Thomas
To: Appleton, Thomas


                    
                        Dear Sir
                        Monticello
Apr. 4. 18.
                    
                    Your’s of Dec. 20. was recieved on the 13th Ult. & covered the acceptable letter of Madame Pini, which gave me infinite satisfaction, as it rendered legitimate a delay which is of much convenience to me, and shall not injure her. be so good as to present to her & to M. Pini my acknolegements for this indulgence, & the assurance that their trust shall not be abused, that the interest shall be sacredly remitted always within the course of the summer, and the principal shall be paid in portions as soon as I can do it with convenience. I have stated the account as I promised, consolidating the principal and interest; & I now remit to you through my friend John Vaughan of Philadelphia the sum of 460. Dollars, out of which be pleased to pay to M. and Mme Pini 445. D 66 C which is 1. D 66 C over the year’s interest in order to make the principal the round sum of 7400.D. and it’s annual interest 444.D. without fractions. I send you for them a copy of the statement, which is a sufficient document & evidence of the debt according to our laws.
                    There will be a small balance of 14. D 33 C not otherwise worth notice than as it may give me an opportunity of recieving it’s worth in a specimen of Orvietto wine, of which a friend of mine speaks so much in commendation, as a weak, & pleasant ordinary beverage, that I have a curiosity to become acquainted with it. he says it grows not very distant from Florence. you know the importance of it’s reaching our coast before the storms of the winter.   I recieved a few days ago mr Fancelli’s bill of Exchange with your endorsement to mr Perkins, and I this day return him an order on the bank of Virginia at Richmond, written on the back of their Certificate of the deposit. I am sorry it has laid there so unprofitably for him. had the time he would call for it been fixed, it might have been lent on interest, which by this time would  have added 80.D. to it’s amount.   I very much regret indeed my ignorance of the degree of intercourse between Leghorn and Virginia, and that my unfortunate instructions to send the stone-cutters to no other port than Norfolk or Richmond have prevented our getting him. I must now therefore renew my request, with some change. in the first place I must ask that two be sent instead of one, as our college will furnish them abundant employment. and let both be competent to the cutting an Ionic or Corinthian capital. this is indispensable. Baltimore is the best port out of Virginia; & if you will consign them to John Hollins esq. merchant of that place with a recommendation to forward them without a day’s delay drawing on him in favor of the Captain or any other person for the passage money, & any other necessary expences advanced, he will honor the draught & forward the men. but do not omit to make a bargain with them in writing before they are shipped, and on the best terms you find practicable. I now write to mr Hollins to pay your draught and to recieve & forward the men. as to the gardener & vigneron formerly asked for, I am still doubting, & will let the request lie for further consideration. be assured of my constant friendship & respect.
                    
                        Th: Jefferson
                    
                